Metcalf, J.
Under the authority conferred by the Rev. Sts. c. 34, § 33, the sheriff ’s jury, by their verdict in this case, extended the time, which the county commissioners had allowed for taking off fences, trees, &c. to the first day of October next from the acceptance of their verdict. That verdict was finally accepted on the 1st day of October 1853. The time for the removal of the fences, trees, &c. was therefore, by the legal effect of the accepted verdict, extended to the 1st of October 1854. It blows, that the proceedings of the defendants,"in the removals .nade by them before the extended time had expired, were unwarranted and illegal; and the plaintiff is entitled to such damages as he has thereby sustained.

Case to be sent to a jwry for the assessment of damages.